         Case 1:18-cv-00214-SWS Document 42 Filed 01/02/20 Page 1 of 1



                    IN THE UNITED STATES DISTRICT COURToiStUi.C ^ 'r
                                                                                            Pl^ UOi
                          FOR THE DISTRICT OF WYOMING
                                                                                  1 bC' I
                                                                         W'ir..
                                                                                  •jasper

JULIE L. ROHRBACHER,

                 Plaintiff,

        vs.                                             Case No. 18-CV-214-SWS

TETON THERAPY,P.O.,


                 Defendant.




                        ORDER DISMISSING WITH PREJUDICE



       Pursuant to the Stipulated Motion to Dismiss with Prejudice (ECF No. 41) signed

by counsel for each party, and in conformity with Fed. R. Civ. P. 41(a)(l)(A)(ii), this action

is hereby dismissed with prejudice, with each party responsible for its own costs and

attorney fees.


       Dated this ^ day of January,2020.




                                          W. Skavdahl
                                    United States District Judge
